C. A. 10th Cir. [Certio*968rari granted, ante, p. 941.] The order granting the petition for writ of certiorari is- amended to read as follows: Certiorari granted limited to the following questions: “1. Whether the Court of Appeals misapplied the strict scrutiny standard in determining if Congress had a compelling interest to enact legislation designed to remedy the effects of racial discrimination? 2. Whether the United States Department of Transportation’s current Disadvantaged Business Enterprise program is narrowly tailored to serve a compelling governmental interest?”